       Case 2:21-cv-00199-LMA-DPC Document 44 Filed 08/13/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

TIFFANIE TEDESCO,                   )
                                    )
      Plaintiff,                    )                  NO.: 2:21-CV-199
                                    )
VS.                                 )                  JUDGE: LANCE M. AFRICK
                                    )
PEARSON EDUCATION, INC., and        )                  MAGISTRATE: DONNA PHILLIPS
XYZ INSURANCE COMPANIES             )                  CURRAULT
                                    )
      Defendant.                    )
____________________________________)

                       DEFENDANT’S WITNESS AND EXHIBIT LIST

       NOW COMES defendant, Pearson Education, Inc. (“Pearson”), and, pursuant to the

Federal Rules of Civil Procedure and the Court’s May 3, 2021 Scheduling Order, hereby submits

the following list of witnesses it may call at the trial and the exhibits it may offer into evidence in

this matter:

                                           WITNESSES

       1) Tiffanie Tedesco
          Hope A. Phelps
          William Most
          201 St. Charles Ave., Ste. 114 #101
          New Orleans, LA 70170
          hpaphelps@gmail.com
          William.most@gmail.com

       2) Julie Morel
          c/o Susan Fahey Desmond
          Jackson Lewis P.C.
          650 Poydras St. Suite 1900
          New Orleans, Louisiana 70130
          Susan.Desmond@jacksonlewis.com

       3) Ty Olden
          c/o Susan Fahey Desmond
          Jackson Lewis P.C.
          650 Poydras St. Suite 1900
          New Orleans, Louisiana 70130
Case 2:21-cv-00199-LMA-DPC Document 44 Filed 08/13/21 Page 2 of 5




   Susan.Desmond@jacksonlewis.com

4) Jeanne Bronson
   c/o Susan Fahey Desmond
   Jackson Lewis P.C.
   650 Poydras St. Suite 1900
   New Orleans, Louisiana 70130
   Susan.Desmond@jacksonlewis.com

5) Kelly Rippolone
   c/o Susan Fahey Desmond
   Jackson Lewis P.C.
   650 Poydras St. Suite 1900
   New Orleans, Louisiana 70130
   Susan.Desmond@jacksonlewis.com

6) Roger Grunwald
   c/o Susan Fahey Desmond
   Jackson Lewis P.C.
   650 Poydras St. Suite 1900
   New Orleans, Louisiana 70130
   Susan.Desmond@jacksonlewis.com

7) Bill Schoof
   c/o Susan Fahey Desmond
   Jackson Lewis P.C.
   650 Poydras St. Suite 1900
   New Orleans, Louisiana 70130
   Susan.Desmond@jacksonlewis.com

8) Dr. Suzanne Klenck, Ph.D.
   7611 Maple Street, Suite A3 (listed as 2B on Plaintiff’s Discovery Responses)
   New Orleans, LA 70118
   (504)-507-1007
   drsklenck@drsklenck.com

9) Dr. Teri J. Schwarz, M.D.
   The Center for Individual and Family Counseling
   3500 North Causeway Blvd., Suite 1410
   Metairie, LA 70002
   (504) 838-9919

10) Any witness identified in discovery or listed by any party.

11) Any treating physician, pharmacist or health care provider of the plaintiff.

12) Custodian of Records for any physician, pharmacist or health care provider of the
    plaintiff.


                                         2
Case 2:21-cv-00199-LMA-DPC Document 44 Filed 08/13/21 Page 3 of 5




13) Custodian of Personnel Records for any employer of the plaintiff.

14) Any witness listed in Plaintiff’s initial disclosures, witness list or any subsequent
    witness list filed by Plaintiff.

15) Any witness necessary for impeachment or rebuttal purposes.

16) Any additional witnesses identified through discovery in this matter which has not yet
    been concluded.
                                   EXHIBITS

1) January 8, 2019 email from Melissa Bland (PEARSON000057-59);

2) Separation Letter (TEDESCO414-18);

3) Text Messages Exchanged between Plaintiff and Jeanne Bronson (PEARSON000072);

4) April 10, 2019 email from Tiffanie Tedesco (TEDESCO456-58);

5) September 16, 2019 email exchange between Roger Grunwald and Tiffanie Tedesco
   (TEDESCO461);

6) September 27, 2019 email from Tiffanie Tedesco (TEDESCO467);
7) September 13, 2019 email from Ty Olden (TEDESCO531);

8) September 29, 2019 email from Tiffanie Tedesco (TEDESCO472-473);

9) October 1, 2019 email from Tiffanie Tedesco (TEDESCO489-494);

10) October 1, 2019 email from Tiffanie Tedesco (TEDESCO495);

11) October 30, 2019 letter from Suzanne Klenck (KLENCK00052);

12) July 22, 2020 letter from Kelly Rippolone (PEARSON000478);

13) September 13, 2019 email from Ty Olden (TEDESCO531-536);

14) September 14, 2019 Convercent Submission by Tiffanie Tedesco (TEDESCO424-
   431);

15) September 14 to November 21, 2019 Convercent Submissions by Tiffanie Tedesco
    (TEDESCO432-440);

16) October 1, 2019 email from Kelly Rippolone (PEARSON000271-274);

17) October 1 2019 email from Tiffanie Tedesco (PEARSON000231-242);

18) Policy Acknowledgments (PEARSON000016);


                                        3
Case 2:21-cv-00199-LMA-DPC Document 44 Filed 08/13/21 Page 4 of 5




19) Job Description for Direct/Field Sales Representative (PEARSON000017);

20) June 3, 2020 email from Tiffanie Tedesco (TEDESCO765);

21) September 30, 2019 email from Tiffanie Tedesco (PEARSON000175-184);

22) July 31, 2020 letter from Dr. Suzanne Klenck (PEARSON000590)

23) August 5, 2020 email from Tiffanie Tedesco (TEDESCO419-420);

24) August 14, 2020 letter from Dr. Suzanne Klenck (PEARSON000601);

25) Convercent File of Roger Grunwald (PEARSON0007318-780);

26) Kelly Rippolone’s Investigation Notes (PEARSON000097-101);

27) 2015-2018 Performance Evaluations (PEARSON000019-32);
28) Tiffanie Tedesco’s discrimination charge filed with the EEOC on April 22, 2020
    (PEARSON000798-801);

29) Tiffanie Tedesco’s discrimination charge filed with the EEOC on August 28, 2020
    (PEARSON000606-608);

30) Plaintiffs’ Medical Records, including but not limited documents produced by Dr.
    Suzanne Klenck (KLENCK000001-223) and Dr. Teri Schwarz (SCHWARZ000001-
    64);

31) Plaintiff’s Employment Records;

32) Plaintiffs’ Tax Documents and documents associated with post-employment earnings;

33) Plaintiffs’ Initial Disclosures;

34) Plaintiffs’ Responses to Defendant’s Discovery Requests;

35) Any document produced by Plaintiff;

36) Deposition transcripts in this matter;

37) Exhibits to deposition transcripts in this matter;

38) Exhibits needed for rebuttal or impeachment purposes.

39) Other non-privileged, responsive documents which may become relevant during
    discovery in this matter which has not yet concluded.




                                             4
        Case 2:21-cv-00199-LMA-DPC Document 44 Filed 08/13/21 Page 5 of 5




         Respectfully submitted this 13th day of August, 2021,

                                                JACKSON LEWIS P.C.

                                                s/ Rachel T. Gulotta
                                                SUSAN FAHEY DESMOND (T.A.)
                                                (La. Bar Roll No. 25380)
                                                E-mail: Susan.Desmond@jacksonlewis.com
                                                RACHEL T. GULOTTA
                                                (La. Bar Roll No. 37706)
                                                E-mail: Rachel.Gulotta@jacksonlewis.com
                                                KATELYN W. HARRELL
                                                (La. Bar Roll No. 35164)
                                                E-mail: Katelyn.Harrell@jacksonlewis.com
                                                650 Poydras Street, Suite 1900
                                                New Orleans, Louisiana 70130
                                                Telephone: (504) 208-1755
                                                Facsimile: (504) 208-1759

                                                COUNSEL FOR DEFENDANT,
                                                Pearson Education, Inc.

4844-4643-2501, v. 1




                                                 5
